Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on November 17th, 2021, claims 1 and 10 have been amended, no claim has been cancelled and no new claim has been added.  Therefore, claims 1-20 are pending for examination.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “A space information retaining unit”, “A condition 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10, 11, 13, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2002329277 A) in view of Oppenheimer (US 20140089243 A1).
In regards to claim 1, Ikeda teaches a space management device and system, the system includes a monitoring system that retains information regarding a living space including a building or premise where a person lives lodges or stays (Paragraphs 5, 13).  Furthermore, Ikeda teaches the monitoring system retaining a condition regarding a position of a person or a movable body in the living space (Paragraphs 16, 17, 20, 21).  The monitoring system further teaches acquiring from a detection device/sensor identification information and position information of a person or a movable body present in 
Ikeda fails to teach a condition setting unit that sets the condition and stores the condition in the condition retaining unit, wherein, when a stop condition or a removal condition regarding time, day of week, or weather is added to the condition retained in the condition accepting unit, the condition setting unit determines whether or not the stop condition or removal condition is satisfied, and, when it is satisfied, the condition setting unit validates or invalidates, or changes the condition stored in the condition setting unit.  Oppenheimer on the other hand teaches an item teams evaluation module, that stores settings for what is considered normal within a tracking space such that during a removal condition event at a given time determines whether or not the removal condition is satisfied, and, when it is satisfied, the condition setting unit validates or invalidates, or changes the condition stored in the item teams evaluation module, and from there determines whether an erroneous condition has occurred or a security theft condition has occurred (Paragraphs 2706-2709, 2711-2713, 2715).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Oppenheimer’s teaching with Ikeda’s teaching in order to accurately trust the locations/positions to further accurately detect security breaches, emergency situations and false alarms accordingly.

In regards to claim 2, Ikeda teaches retaining a condition regarding a service provider such as internet provider/ LAN network that interconnects the technology components to provide the services in the living space, a service to a person living, lodging or staying in the living space (Paragraphs 26, 27).
In regards to claim 3, Ikeda teaches retaining a condition regarding a service receiver such as a registered user device of a registered/recognized user who enjoys in the living space, a service from the recognized user living, lodging or staying in the living space (Paragraphs 18, 21).
In regards to claim 6, Ikeda teaches accepting a condition regarding the area from a manager (user resident) of the area that registers the ID of the mobile terminal (mobile phone) of the user and stores condition (user/user phone patterns) in the condition retaining database, i.e. collecting data patterns within a living area and storing them in a database and utilizing these learned patterns to detect any further anomalies (Paragraphs 16, 21).
In regards to claim 7, Ikeda teaches a presentation device such as a user mobile terminal that presents when judgement that the stay or move is not permitted the result such that the said person recognizes the presentation (Paragraph 18, 22).
In regards to claim 8, Ikeda teaches a notification means that notifies when the staying area, entering the area, passing through the area or exiting from the area contrary to the condition is detected, a notification is sent to the manager of the area of the fact (Paragraph 22).
In regards to claim 10, Ikeda teaches a space management method, the method includes a monitoring system that retains information regarding a living space including a building or premise where a person lives lodges or stays (Paragraphs 5, 13).  Furthermore, Ikeda teaches the monitoring system retaining a condition regarding a position of a person or a movable body in the living space (Paragraphs 
Ikeda fails to teach a condition setting unit that sets the condition and stores the condition in the condition retaining unit, wherein, when a stop condition or a removal condition regarding time, day of week, or weather is added to the condition retained in the condition accepting unit, the condition setting unit determines whether or not the stop condition or removal condition is satisfied, and, when it is satisfied, the condition setting unit validates or invalidates, or changes the condition stored in the condition setting unit.  Oppenheimer on the other hand teaches an item teams evaluation module, that stores settings for what is considered normal within a tracking space such that during a removal condition event (body or object) at a given time determines whether or not the removal condition is satisfied, and, when it is satisfied, the condition setting unit validates or invalidates, or changes the condition stored in the item teams evaluation module, and from there determines whether an erroneous condition has occurred or a security theft condition has occurred (Paragraphs 2706-2709, 2711-2713, 2715).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Oppenheimer’s teaching with Ikeda’s teaching in order to accurately trust the locations/positions to further accurately detect security breaches, emergency situations and false alarms accordingly.
In regards to claim 11, Ikeda teaches retaining a condition regarding a service receiver such as a registered user device of a registered/recognized user who enjoys in the living space, a service from the recognized user living, lodging or staying in the living space (Paragraphs 18, 21).
In regards to claim 13, Ikeda teaches accepting a condition regarding the area from a manager (user resident) of the area that registers the ID of the mobile terminal (mobile phone) of the user and stores condition (user/user phone patterns) in the condition retaining database, i.e. collecting data patterns within a living area and storing them in a database and utilizing these learned patterns to detect any further anomalies (Paragraphs 16, 21).
In regards to claim 14, Ikeda teaches accepting a condition regarding the area from a manager (user resident) of the area that registers the ID of the mobile terminal (mobile phone) of the user and stores condition (user/user phone patterns) in the condition retaining database, i.e. collecting data patterns within a living area and storing them in a database and utilizing these learned patterns to detect any further anomalies (Paragraphs 16, 21).
In regards to claim 17, Ikeda teaches a presentation device such as a user mobile terminal that presents when judgement that the stay or move is not permitted the result such that the said person recognizes the presentation (Paragraph 18, 22).
In regards to claim 18, Ikeda teaches a presentation device such as a user mobile terminal that presents when judgement that the stay or move is not permitted the result such that the said person recognizes the presentation (Paragraph 18, 22).


Claims 4, 12, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2002329277 A) in view of Oppenheimer (US 20140089243 A1) as applied to claims 2, 4 above, and further in view of Bischoff et al. (US 20120086573 A1) .
In regards to claim 4, Ikeda fails to teach a living space information acquirer that acquires information regarding a problem in building components or equipment in the living space, from the service provider or the service receiver.  Bischoff on the other hand teaches the determination of a problem regarding equipment or components in the living space such as malfunctioning sensors (Paragraphs 27, 81).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bischoff’s teaching with Ikeda’s teaching in order to ensure all components of the system are functioning appropriately.
In regards to claim 12, Ikeda fails to teach a living space information acquirer that acquires information regarding a problem in building components or equipment in the living space, from the service provider or the service receiver.  Bischoff on the other hand teaches the determination of a problem regarding equipment or components in the living space such as malfunctioning sensors (Paragraphs 27, 81).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bischoff’s teaching with Ikeda’s teaching in order to ensure all components of the system are functioning appropriately.
In regards to claim 15, Ikeda teaches accepting a condition regarding the area from a manager (user resident) of the area that registers the ID of the mobile terminal (mobile phone) of the user and stores condition (user/user phone patterns) in the condition retaining database, i.e. collecting data patterns within a living area and storing them in a database and utilizing these learned patterns to detect any further anomalies (Paragraphs 16, 21).
In regards to claim 19, Ikeda teaches a presentation device such as a user mobile terminal that presents when judgement that the stay or move is not permitted the result such that the said person recognizes the presentation (Paragraph 18, 22).


Claims 5, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2002329277 A) in view of Oppenheimer (US 20140089243 A1) and Bischoff et al. (US 20120086573 A1) as applied to claims 4, 5 above, and further in view of Ribbich et al. (US 20160327921 A1).
In regards to claim 5, Ikeda modified fails to teach an information provider that provides information regarding renovation of the living space to a manager of the living space, based on information acquired by the living space information acquirer.  Ribbich on the other hand teaches the responses to detected or diagnosed faults may include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault (Paragraph 211).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Ribbich’s teachings with Ikeda modified’s teaching in order to enable malfunctioning equipment or components to be serviced accordingly.
In regards to claim 16, Ikeda teaches accepting a condition regarding the area from a manager (user resident) of the area that registers the ID of the mobile terminal (mobile phone) of the user and stores condition (user/user phone patterns) in the condition retaining database, i.e. collecting data patterns within a living area and storing them in a database and utilizing these learned patterns to detect any further anomalies (Paragraphs 16, 21).
In regards to claim 20, Ikeda teaches a presentation device such as a user mobile terminal that presents when judgement that the stay or move is not permitted the result such that the said person recognizes the presentation (Paragraph 18, 22).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2002329277 A) in view of Oppenheimer (US 20140089243 A1) as applied to claim 1 above, and further in view of Greene (US 20180061220 A1).
In regards to claim 9, Ikeda fails to teach  a locking and unlocking  controller that controls the locking and unlocking  of an opening/closing unit provided at an entrance of the area, wherein, when the determination unit has permitted entering the area, passing through the area, or exiting from the area, the locking/unlocking controller unlocks the opening/closing unit.
.


Response to Arguments
The examiner acknowledges the applicant’s amendments and has addressed them above under new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                         

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685